Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 12/08/2021 is acknowledged.
Specification objections in the Office action of 09/08/2021 are withdrawn. Abstract of 12/21/2021 has been entered.
Claim rejections under 35 U.S.C. § 112 in the Office action of 09/08/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal member and robot as claimed in independent claims 1 and 8 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 6,367,811 (Hosokawa et al.) discloses, in Figures 1-40, a seal member interposed between a first member (32) as a rotatable body and a second member (31) as claimed with seal main body (5, 7, and 8), protection cover (9, 10, and 11), seal lip (13, 65, and 6), and bent portion (3). Hosokawa is silent about the seal main body is in contact with a part of the protection cover in the axial direction, and the part of the protection cover is located at a radial inside relative to the outer-periphery portion of the protection cover.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,565,096 (Ikeda et al.) discloses a seal assembly between, in Figure 1, between a shaft 2 and housing 1, with a seal main body (32, 33, and 34), protection cover (35, 36, 37, and 38), seal lip (32c, 33c, and 34c), and bent portion (31c) as claimed. Ikeda is silent about the seal main body is in contact with a part of the protection cover in the axial direction, and the part of the protection cover is located at a radial inside relative to the outer-periphery portion of the protection cover and the shape of a cross section of the protection cover is straight toward a radial direction without being bent.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675